Case 1:19-mc-01730-AMD Document 1 Filed 07/02/19 Page 1 of 9 PagelD #: 1

   

aie State of New York
| Supreme Court, Appellate Division
Third Judicial Department
Attorney Grievance Committee
286 Washington Avenue Extension, Suite
200
Albany, NY 12203-6320

Lisa A. Burgess, Esq. (518) 285-8350
Committee Chair fax (518) 453-4643
http://www.nycourts.gov/ad3/agc
ad3agc@ nycourts.gov

Service by Facsimile or Email is not accepted

CONFIDENTIAL

June 11, 2019

U.S. District Court for the Eastern District of New York
Paula Marie Susi

Chief Clerk of Grievance Committee

225 Cadman Plaza East

Brooklyn, NY 11201

Re: Matter of Jack Sudla Vitayanon

Dear Ms. Susi:

FILED

IN CLERK'S OFFICE
US DISTRICT COURT wd

wx JUL-2 2019 “>

Dolv

BROOKLYN OFFICE
Monica A. Duffy
Chief Attorney

Lauren S. Cousineau
Principal Attorney

Enclosed for your information is a copy of a Memorandum and Order on Motion issued by the
Appellate Division, Third Judicial Department, on June 6, 2019 disciplining the above referenced
attorney. If you require additional documents regarding this disciplinary matter, please contact the
Clerk's Office of the Appellate Division, Third Judicial Department at (518) 471-4777.

Very truly yours,

Lauren S. Cousineau

Principal Attorney

Attorney Grievance Committee
LSC/tsc

Enclosure
 

Case 1:19-mc-01730-AMD Document 1 Filed 07/02/19.

 

 

~
4
. a
\
{°

Page 2 of 9-PagelD #20 ;

 
State of New York

Supreme Court, Appellate Division
Third Judicial Department
Decided and Entered: June 6, 2019 PM-71-19 «

 

‘In the Matter.of JACK SUDLA
VITAYANON, an Attorney. MEMORANDUM. AND ORDER
ON MOTION
(Attorney Registration No. 4076022)

 

Calendar Date: April 22, 2019

Before: Egan Jr., J.P., Lynch, Clark, Mulvey and Pritzker, JJ.

Monica A. Duffy, Attorney Grievance Committee for the
Third Judicial Department, Albany (Lauren Cousineau of. counsel),
for Attorney | Grievance Committee for the Third Judicial
' Department.

Phillips Nizer LLP, New York City (Bradley D. Simon of
counsel), for respondent.

Per Curian.

Respondent was admitted to practice by this Court in 2002
and currently lists a business address in Paterson, New Jersey
with the Office of Court Administration. In December 2017,
respondent pleaded guilty in the United States District Court
for the Eastern District of New York to the crimé of conspiracy
to distribute and possess with intent to distribute 500 grams or
more of a substance containing methamphetamine (see 21 USC § 841
‘fa] [1]; [b] [1] [A] [viii]; 21 USC § 846). Therefore, the
Attorney Grievance Committee for the Third Judicial Department
(hereinafter AGC) moves, pursuant to Judiciary Law § 90 (4) (a)
and (b) and Rules for Attorney Disciplinary Matters (22 NYCRR)

§ 1240.12 (a), to strike respondent's name from the-roll of
attorneys due to his felony conviction. In response to the .
-2- . PM-71-19

motion, respondent has submitted an affidavit of counsel and
accompanying personal affidavit expressing remorse for his
misconduct and consenting to his disbarment by operation of law
if this Court deems it appropriate.

Pursuant to Judiciary Law § 90 (4) (a), "{a]ny person
being an attorney and [counselor]-at-law who shall be convicted
of a felony as defined in [Judiciary Law § 90 (4) (e)], shall[,]
upon such conviction, cease to be an attorney and [counselor]-

at-law." As is relevant here, felony offenses that suffice for
automatic disbarment pursuant to Judiciary Law § 90 (4) (a).
include "any criminal offense committed in any .. . territory

of the United States and classified as a felony therein which[, ]
if committed within this state, would constitute a felony in
this state" (Judiciary Law § 90 [4] fe]). It is not necessary
that the foreign felony be a "mirror image" of the New York
felony; rather, the statutes need only be essentially similar to
trigger automatic disbarment (Matter of Margiotta, 60 NY2d 147,
150 [1983]; see Matter of Goncalves, 161 AD3d 1377, 1379
[2018]).. Accordingly, we begin our inquiry into essential
similarity with a "comparison of the language of the applicable
statutes along with any precedent pertaining to the foreign
felony at issue" (Matter of Hand, 164 AD3d 1006, 1007-1008
[2018]).

AGC's motion asks this Court to strike respondent's name
from the roll of attorneys based upon his conviction of
conspiracy to distribute and possess with intent to distribute

methamphetamine (see 21 USC § 846; see also 21 USC § 841 [a]
_ [{I}y, which it contends is essentially similar to conspiracy’ in
the second degree, a class B felony in New York (see Penal Law
§ 105.15). Pursuant to 21 USC § 846, a person is guilty of
conspiracy when he or she conspires to: violate the drug laws of
the United States as contained in title 21, subchapter I of the
United States Code (see 21 USC § 846; see United States v
Praddy, 725 F3d 147, 153 [2d Cir 2018]). By comparison, a
person is guilty of conspiracy in the second degree in New York
when he or she, “acting with intent that conduct constituting a
class A felony . . . be performed, agree[s] with one or more
persons to engage in or cause the performance of such conduct,
-3- PM-71-19

and that one of the coconspirators committed an overt act in
furtherance of the conspiracy" (People v Rankin, 117 AD3d 1231,
1232 [2014]; see Penal Law § 105.15). Although the relevant
statutes are similar, as they concern the essential elements of
conspiracy, we must also consider the essential similarity of
the substantive offense that constitutes the object of the
conspiracy, which offense, in this state, determines the
specific degree applicable to the conspiracy (see Matter of
Hand, 164 AD3d at 1007-1008; Matter of DuBose, 132 AD3d 180, 183
[2016]; Matter of Carbonaro, 94 AD2d 299, 299-300 [1983]).

In this respect, AGC contends that 21 USC § 841 (a) (1),
the object of respondent's conspiracy, is essentially similar to
criminal possession of a controlled substance in the second
degree, a class A-II felony in New York (see Penal Law §
220.18). The relevant portion of Penal Law § 220.18 provides
that "[a] person is guilty of criminal possession of a
controlled substance in the second degree when he or she
knowingly and unlawfully possesses . . . one or more
preparations, compounds, mixtures or substances containing
methamphetamine, its salts, isomers or salts of isomers and said
preparations, compounds, mixtures or substances are of an
aggregate weight of two ounces or more" (Penal Law § 220.18
[2]). In comparison, the federal statute charged as the object
of respondent's conspiracy makes it "unlawful for any person
knowingly or intentionally . . . to manufacture, distribute, or
dispense, or possess with intent to manufacture, distribute, or
dispense, a controlled substance" (see 21 USC § 841 [a] [1]).
Further, the federal statute delineates certain aggravated
offenses based upon drug type and quantity that must be pleaded
in the indictment and proven as elements of those offenses (see
United States v Gonzalez, 420 F3d 111, 123 [2d Cir 2005]; United
States v Thomas, 274 F3d 655, 673 [2d Cir 2001]).

 

Here, respondent was indicted and convicted of an
aggravated drug offense, specifically, conspiring to distribute
and possess with intent to distribute 500 grams or more of a
substance containing methamphetamine (see 21 USC § 841 [a] [1];
{b] [1] [A] [viii]; 21 USC § 846). In this respect, the object

‘of respondent's conspiracy constitutes a drug possession offense
-4- PM-71-19

of .a drug type and quantity that exceeds those specified in
“Penal Law § 220.18 (2), which therefore renders his federal
conspiracy offense essentially Similar to Penal Law § 105.15
(see Matter of Canton, 303 AD2d 902, 902 [2003]; Matter of
.McKeon, 211 AD2d 240, 241 [1995]). Based on our conclusion,
respondent was disbarred by operation of law on the date of. his
‘guilty plea and, therefore, we grant AGC's motion and strike |
respondent's name from the roll of attorneys and confirm his
disbarment nunc pro tunc to December 15, 2017 (see Matter of
' Percoco, 171 AD3d 1450. [2019]; Matter of Sherwood, 164 AD3d 1539
[2018]). .

 

 

Egan Jr. , J.P., Lynch, Clark, Mulvey and Pritzker, JJ.,
concur. .

ORDERED that the motion of the Attorney Grievance
Committee for the Third Judicial Department is granted; and it
is further

ORDERED that respondent's name is hereby stricken from the .
roll of attorneys and counselors-at-law of the State of New
York, effective nunc pro tunc to December 15, 2017; and it is
further

ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form in the State of New York,
either as principal or as agent, clerk or employee of another;
and respondent is hereby forbidden to appear as an attorney or
counselor-at-law. before any court, judge, justice, board,
commission or other public authority, or to give to another an
opinion as to the law or its application, or any advice ‘in
relation thereto, or to hold himself out in any way as an
attorney and counselor-at-law in this State; and it is further
-5- PM-71-19

* ORDERED that respondent shall comply with the provisions
of the Rules for Attorney Disciplinary Matters regulating the
conduct of disbarred attorneys and shall duly certify to the
same in his affidavit of compliance (see Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.15).

. ENTER:

| Rebed Magog

Robert D. Mayberger
Clerk of the Court

APPELLATE DIVISION SS EEE COURT - THIRD DEPARTMENT
TATE.OR-NEW YORK
|, ROBERT D. MAYBERGER, “clerk of the’ ‘Appellate Division of the Supreme Court
Third Judicial Department, do hereby certity that | have compared this copy
with the original thereof filed in Said office oly: tp —Zo —/ 9 and
that the same.is.a correct transcript thereot and of the whole sald original. .
iN WITNESS WHEREOF t_bave hereonto set ny hand and affixed the seal

of this Court on C6-& 77. |

Ke D Meter

 
. Case 1:19-mc-01730-AMD. Document 1 Filed 07/02/19 . Page 8 of 9 PagelD #8

¢ . + *

   

 

)
4
. ase .
ts, eat mig S : Tus
ad t .
~ ‘ Te
2 a

 

ask
Sy
eo

ay

WL eg & : a
State of NeW York 2°MC-01730-AMD

Supreme Court, Appellate Division
Third Judicial Department
Attorney Grievance Committee

286 Washington Avenue Ext. Suite 200
Albany, New York 12203

CONFIDENTIAL

LiZOeisiB cass

Document 1 Filed 07/02/19 Page 9 of 9 PagelD #: 9
NEOPOST FIRST-CLASS MA

   
  

 

 

U.S. Distric{\Court for astern District of New
York /

Paula Marie Susi
Chief Clerk of Grievance Committee
225 Cadman Plaza East

Brooklyn, NY 11201

DD A eA Plog ha DhaD Le TPT aye
